Motions Granted; Appeal Reinstated; Appeal Dismissed and Memorandum
Opinion filed May 30, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-11-00519-CV

STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS
            AND STATE FARM LLOYDS, Appellants
                                       V.

                          ROYA BADAVI, Appellee

                   On Appeal from the 80th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-28043

                MEMORANDUM                     OPINION


      This is an appeal and cross-appeal from a judgment signed March 14, 2011.
On May 9, 2013, we abated the appeals at the parties’ request for completion of a
settlement agreement. On May 22, 5013, appellants filed an unopposed motion to
reinstate the appeals. The motion is GRANTED.

      Appellants also filed an unopposed motion to dismiss the appeals because
the parties have reached an agreement to settle the case. See Tex. R. App. P. 42.1.
The motion is GRANTED.

      Further, appellant filed an unopposed motion to expedite issuance of
mandate. The motion is GRANTED.

      Accordingly, the appeals are ordered dismissed. We direct the Clerk of the
Court to issue the mandate of the Court immediately.



                                     PER CURIAM



Panel consists of Justices Christopher, Jamison and McCally.




                                        2